Citation Nr: 1241143	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-04 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating, in excess of 10 percent, for right ankle sprain.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran had active service from February 1982 to May 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Board notes that the July 2008 rating decision granted an increased rating of 10 percent with an effective date of December 14, 2007.  The Veteran appealed the decision both on the merits and as to the effective date asserting that the effective date for the award should be December 7, 2006.  Subsequently, in a February 2010 rating decision, the RO granted an earlier effective date of December 7, 2006, which is a total grant of the benefits sought on appeal as to the earlier effective date issue.  


FINDING OF FACT

The Veteran's right ankle disability is manifested by plantar flexion limited to 34 degrees and dorsiflexion limited to 5 degrees with intermittent pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2012); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letter dated in February 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The February 2008 letter provided this notice to the Veteran.

The Board observes that the February 2008 letter was sent to the Veteran prior to the July 2008 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the February 2008 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2012), and Dingess, supra.

In light of the above, the Board concludes that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2012).  In this regard, the Veteran's service treatment records, VA treatment records, and private treatment records are associated with the claims folder. 

The Veteran was afforded a fee-basis examination in April 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2012).  The Board finds that the VA examination obtained in this case is more than adequate, as it is predicated on a full history provided by the Veteran and a thorough examination.  Additionally, the examiner provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of entitlement to an increased rating for a right ankle disability has been met.  38 C.F.R. § 3.159(c) (4) (2012).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2012).  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran is currently service-connected for a right ankle disability evaluated as 10 percent disabling under Diagnostic Code 5271 pertaining to limitation of motion of the ankle.  

Disabilities of the ankle may also be rated under Diagnostic Codes 5270 through 5274.  See 38 C.F.R. § 4.71a (2012).

Diagnostic Code 5270 assigns a 20 percent evaluation for ankylosis of the ankle in plantar flexion, less than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2012).  A 30 percent evaluation is assigned for ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between zero and 10 degrees.  Id.  A 40 percent evaluation is assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with an abduction, adduction, inversion or eversion deformity.  Id.

Limitation of motion of the ankle is evaluated under Diagnostic Code 5271.  A 10 percent evaluation is assigned for moderate limitation of the ankle, and a maximum 20 percent evaluation is assigned for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2012).  The Board notes that normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 degrees to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.

The Board notes that words such as "marked" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2011).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2012).

Diagnostic Code 5272 assigns a 10 percent evaluation for ankylosis of the subastragalar or tarsal joint in good weight-bearing position, and assigns a 20 percent evaluation for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.  38 C.F.R. § 4.71a, Diagnostic Code 5272 (2012).

Diagnostic Code 5273 assigns a 10 percent evaluation for malunion of the os calcis or astraglus with moderate deformity, and assigns a 20 percent evaluation with marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5273 (2012).

Diagnostic Code 5274 assigns a 20 percent evaluation for astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Code 5274 (2012).

The Veteran was afforded a fee basis examination in April 2008.  He was noted to work as a data entry technician.  The Veteran reported an intermittent degree of right ankle pain as well as some limitation of motion.  The Veteran was able to stand and walk, even on uneven ground and up and down stairs.  The Veteran stated that he experience frequent sharp and throbbing pain which he rated as a 5/10 at rest.  After repetitive use, the Veteran reported that he felt increased pain as well as fatigue, weakness, and lack of endurance.  The Veteran stated that he generally treated the pain by sitting down.  The examiner noted that the Veteran's description of work duties in a normal 8 hour day included sitting, standing, walking, bending/stooping, squatting, crawling, climbing, kneeling, and walking on uneven terrain type activities only occasionally (defined as 0-2 hours per 8 hour day).  The Veteran stated that his usual occupation was impacted in that he could not do anything for a long period of time due to his ankle hurting.  He noted that standing, bending, stooping, pushing, lifting, kneeling, squatting, and walking caused flare-ups.  The Veteran also reported that his ankle hurt him when driving and during recreational activities.  Upon examination it was noted that the Veteran had good muscle tone, with no warmth, synovial swelling, or effusion.  Additionally it was noted that there was no crepitation heard or palpated on active or passive range of motion.  The Veteran did not exhibit any instability on a valgus strain of the right ankle.  He also had a negative drawer sign.  The Veteran did not exhibit any particular tenderness medially, laterally, or anteriorly.  The Veteran's range of motion was limited to 34 degrees plantar flexion and 5 degrees dorsiflexion with additional sharp, throbbing pain and fatigue upon repetitive motion.  There did not appear to be additional range of motion loss on repetitive motion, just additional pain and fatigue.  Eversion was to 10 degrees and inversion was to 15 degrees with pain and fatigue and with 15 degrees considered normal for both ranges of motion.  The Veteran was diagnosed with right ankle strain.  

X-rays taken in September 2008 revealed no acute fracture or malalignment and no significant arthropathy.  

The Board notes initially that the Veteran is not entitled to a compensable rating under Diagnostic Codes 5270, 5272, 5273, and 5274.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2012).  In this regard the Board notes that the Veteran is not shown to have ankylosis of the right ankle in plantar flexion or ankylosis of the subastragalar or tarsal joint at any time during the appeal period to warrant an evaluation under Diagnostic Codes 5270 and 5272.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270 and 5272 (2012).  As noted above, the April 2008 examination reflects limited ankle motion, but ankle motion nevertheless.  Additionally, neither malunion of os calcis or astragalus or astragalectomy are indicated in this case; thus, Diagnostic Codes 5273 and 5274 also do not apply.  38 C.F.R. § 4.71a, Diagnostic Codes 5273, 5274 (2012).

With regard to Diagnostic Code 5271, which pertains to limited motion of the ankle, the Board notes that the April 2008 examination revealed that the Veteran exhibited plantar flexion of 34 degrees, an 11 degree loss of range of motion and dorsiflexion of 5 degrees, a 15 degree loss of range of motion.  With consideration of the Veteran's subjective complaints of pain, the effect of that pain on his daily activities and the loss of range of motion, the Board finds that the medical evidence reflects a moderate limitation of motion in the Veteran's right ankle and therefore a 10 percent evaluation under Diagnostic Code 5271 is warranted.  The Board notes that the higher 20 percent rating is not however warranted because there is no competent medical evidence that indicates that the Veteran has marked limitation of motion in his right ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2012).  In this regard the Board notes that the Veteran was able to stand and walk on uneven surfaces as well as up and down stairs.  It was noted that the Veteran only had intermittent pain that could be treated with rest.  Finally it was noted that the Veteran exhibited no instability or tenderness.  

The Veteran's functional loss due to pain has been considered in assigning the 10 percent evaluation under Diagnostic Code 5271 for limited motion of the ankle.  See 38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. at 206-7.  The Board has considered whether the Veteran is entitled to higher ratings under other codes pertaining to the ankle.  However, the Veteran is not shown to exhibit more than moderate limitation of motion and as such the Veteran's service-connected right ankle disability does not indicate symptomatology that would warrant a higher evaluation than that currently assigned. 

The Board has considered the lay evidence of record in making its determination; however, it observes that the Veteran's opinions and observations alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2011).  Determining the severity of the Veteran's disabilities must be done by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As discussed above, none of the competent medical evidence of record supports a higher rating than that currently assigned.

For the reasons set forth above, the Board finds that the evidence of record fails to support the assignment of a rating in excess of 10 percent for the Veteran's service-connected right ankle disability.

In evaluating the Veteran's claims for higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability of residuals of right ankle sprain with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability.  There is no persuasive evidence in the record to indicate that this service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case. 

Under the above circumstances, the Board finds that a preponderance of the evidence is against a higher rating than the one assigned herein.  Additionally, the Board has considered the benefit of the doubt rule and determined that it is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990)


ORDER

Entitlement to an increased rating, in excess of 10 percent, for right ankle sprain is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


